DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/17/2022, with respect to independent claims 19 and 37 (and their respective dependent claims) have been fully considered but they are not persuasive. Regarding claims 19 and 37, Applicant argues that “The Office Action asserts that Oste anticipates the presently claimed method of determining the movement state of an object determined from images taken by a camera. Applicant respectfully disagrees with the Office Action's reading of Oste. Oste discusses automatic evaluation of cerealkernels or like granular products.2 Specifically, Oste discusses a method in which an image of cereal kernels is taken.3 The visual properties of the kernels, for example, the size, shape, and color are determined using the data of the image.4 In order to determine these properties from the data of the image, Oste's system requires that the cereal kernels are spread to form one layer and that these cereal kernels lie still when the image is taken. The forming of one layer of the cereal kernels is achieved by using a vibrating conveyer belt formed with grooves in which the cereal kernels settle.6 Before the image is taken, the motion of the conveyer belt is stopped (i.e., vibration and forward motion of the belt are stopped).7 After the motion has been stopped, Oste's system waits before an image is taken with the camera.8 The reason for the wait is that the kernel needs to lie still when the image is taken.9 This is .
Examiner respectfully disagrees, First of all, currently pending independent claims 19 and 37 only recites “a movement state” nowhere claims recites that what kind of movement state the object is in, for instance, is the object is in rest state or in state of motion. Secondly, Applicant points towards Column 5, lines 36-46 of the cited reference of Oste and argued that “The system of Oste is determining visual properties of objects that are at rest. Therefore, a determination of mechanical properties of Oste's kernels on the basis of their movement state is impossible” however in the same Column 5, lines 56-59, Oste discloses “Alternatively, the belt can be moved continuously and the lamp 41 can be replaced by a stroboscope which together with the camera 40 is controlled such that images are taken of the belt without interspaces and without overlappings” hence as can be seen from the above passage that in Oste the images are taken when belt is moving. Further as previously indicated by the Examiner Oste, 
Further Applicant arguments with respect to claim 36 objection have been fully considered and in view of amendment the objection has been withdrawn.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 26-30, and 33-37, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Oste (US Patent 5,956,413).

As per claim 19, Oste discloses a method for determining at least one mechanical property of at least one object (Oste, Fig. 1, and Column 2, lines 31-33), the method comprising: 
subjecting the at least one object to at least one interaction which influences a movement state of the at least one object (Oste, Fig. 1:3:18, and column 5, lines 15-25, discloses “a sample of cereal kernels is poured on to the first belt conveyor 3 through the store 9.  The kernels then form a heap on the belt, but when the belt moves, they will, owing to the upward inclination of the belt and through the scraper 12, be spread portionwise in the grooves 8 of the belt.  When the kernels arrive at the second wheel 6, they fall down, bounce against the plates 20 and 21 and are spread on the second belt 18, the limiting means 22 preventing the kernels from landing on the edges of this belt.  Owing to the vibrations of the second belt 18, the advancing kernels will move sideways in the grooves towards the edges of the belt); 
selecting the at least one interaction such that the movement state effectuated by the interaction is a function of the at least one mechanical property (Oste, Column 2, lines 31-33, discloses “More precisely, this means that it must be possible to classify and determine the weight of a sample, of about 1500 cereal kernels, in about 5 min”); 

determining the movement state from images recorded by the at least one camera (Oste, Column 5, lines 23-34, discloses “Owing to the vibrations of the second belt 18, the advancing kernels will move sideways in the grooves towards the edges of the belt.  The kernels positioned on the ridges between the grooves will fall down into the grooves.  When the kernels reach the area under the video camera 40, they will therefore be separated in the longitudinal direction of the belt, be oriented in essentially the same direction and be positioned in essentially one layer on the belt…” and also please see Column 5, lines 56-59), wherein the at least one mechanical property of the at least one object is determined from the movement state thus determined (Oste, Column 2, lines 31-46, discloses “it must be possible to determine the percentage weight distribution of the different components in a wheat sample with an accuracy of about 0.2% of the weight of the entire sample.  Since a sample of cereals may contain stones and other foreign objects, it is also required that such objects are identifiable in the evaluation”).

As per claim 20, Oste further discloses the method according to claim 19, wherein at least one interaction with the object is generated, which effectuates a change of a movement state of the at least one object (Oste, Fig. 1:25, vibrator).

As per claim 21, Oste further discloses the method according to claim 19, wherein at least one location, at least one of at least one trajectory, at least one velocity, 

As per claim 22, Oste further discloses the method according to claim 19, wherein the at least one object is recorded multiple times at different times by the at least one camera (Oste, Column 2, lines 53-60, discloses digital images).

As per claim 26, Oste further discloses the method according to claim 19, wherein the interaction comprises at least one of an application of vibration of at least one impact, an interaction with a contact surface, or an interaction with an airflow (Oste, Fig. 1:3:18, and column 5, lines 15-25).

As per claim 27, Oste further discloses the method according to claim 19, wherein the at least one object, for the subjection to the at least one interaction, is at least one of vibrated using a vibrating table, translated on a slide or a stepped slide or a sandblasted, brushed or coated slide, or is moved using a conveyor belt (Oste, Fig. 1:3:18:25, and column 5, lines 15-25).

As per claim 28, Oste further discloses the method according to claim 19, wherein the at least one mechanical property comprises at least one of an inertia, a mass, a density, a friction with a surrounding medium, a rolling capacity, an adhesion, a stiffness, a modulus of elasticity, a coefficient of reconstitution, or a flow resistance of 

As per claim 29, Oste further discloses the method according to claim 19, wherein the images are subjected to at least one of: image processing, image correction, segmentation, localization, or feature computation, to determine the movement (Oste, Fig. 1:40:2, camera attached to image processing device for further image processing).

As per claim 30, Oste further discloses the method according to claim 19, wherein at least one mechanical property is determined jointly of a plurality of objects (Oste, Fig. 1:3:18, and column 5, lines 15-25, discloses “a sample of cereal kernels is poured on to the first belt conveyor 3 through the store 9.  The kernels then form a heap on the belt, but when the belt moves, they will, owing to the upward inclination of the belt and through the scraper 12, be spread portionwise in the grooves 8 of the belt”).

As per claim 33, Oste further discloses the method according to claim 19, wherein the movement is ascertained from the images recorded by the at least one camera using a neural network (Oste, Column 2, lines 60-65, discloses “The classification of the kernels is carried out by means of a neural network whose input signals are based on the picture element values of a plurality of picture elements representing the kernel”), wherein firstly the neural network is trained using a set of objects having known properties, and subsequently the at least one property of the at 

As per claim 34, Oste further discloses the method according to claim 30, wherein the at least one object is classified with the aid of the at least one mechanical property (Oste, Column 2, lines 31-46, discloses “it must be possible to determine the percentage weight distribution of the different components in a wheat sample with an accuracy of about 0.2% of the weight of the entire sample.  Since a sample of cereals may contain stones and other foreign objects, it is also required that such objects are identifiable in the evaluation”).

As per claim 35, Oste further discloses the method according to claim 19, wherein at least one geometrical property of the at least one object is determined (Oste, Column 2, lines 45-47, discloses “determine the shape of the kernels”).

As per claim 36, Oste further discloses the method according to claim 19, wherein the method is utilized for at least one of measurement or classification in at least one of: an industrial test, an inspection for bulk goods sorting, or for piece goods testing (Oste, Column 2, lines 24-26, discloses “a device for automatic evaluation of granular products handled in bulk”).

As per claim 37, Oste discloses a device for determining at least one mechanical property of at least one object (Oste, Fig. 1), comprising: 
at least one interaction device for subjecting the at least one object to an interaction which influences a movement state of the object (Oste, Fig. 1:3:18, conveyor belts, and Column 2, lines 31-33, and column 5, lines 15-25, discloses “a sample of cereal kernels is poured on to the first belt conveyor 3 through the store 9.  The kernels then form a heap on the belt, but when the belt moves, they will, owing to the upward inclination of the belt and through the scraper 12, be spread portionwise in the grooves 8 of the belt.  When the kernels arrive at the second wheel 6, they fall down, bounce against the plates 20 and 21 and are spread on the second belt 18, the limiting means 22 preventing the kernels from landing on the edges of this belt.  Owing to the vibrations of the second belt 18, the advancing kernels will move sideways in the grooves towards the edges of the belt”); 
at least one camera using which the at least one object is observable (Oste, Fig. 1:40, and Column 5, lines 23-34, discloses “Owing to the vibrations of the second belt 18, the advancing kernels will move sideways in the grooves towards the edges of the belt.  The kernels positioned on the ridges between the grooves will fall down into the grooves.  When the kernels reach the area under the video camera 40, they will therefore be separated in the longitudinal direction of the belt, be oriented in essentially the same direction and be positioned in essentially one layer on the belt…”);
at least one analysis unit (Oste, Fig. 1:2), using which the at least one mechanical property of the at least one object is determinable from images recorded by the camera (Oste, Column 5, lines 56-59, and Column 6, lines 34-67 and Column 7, lines 1-9, .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oste (US Patent 5,956,413) and further in view of Stoppa (US PGPUB 2018/0211373 A1).

As per claim 23, Oste further discloses the method according to claim 19, wherein the at least one Oste does not explicitly discloses object is recorded using at least two cameras from different directions.
Stoppa discloses object is recorded using at least two cameras from different directions (Stoppa, Fig. 1A and Fig. 1B, shows cameras at different position around the conveyer belt and also please see paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oste teachings by implementing a multiple cameras to the system to track object, as taught by Stoppa.
The motivation would be to provide an arrangement of cameras that allows coverage of the entire visible surface of the object (paragraph 72), as taught by Stoppa.

As per claim 24, Oste further discloses the method according to claim 19, wherein the at least one object is recorded using a first camera at a first point in time (Oste, Fig. 1:40) and Oste does not explicitly disclose using a second camera at a second point in time, which is different from the first.
Stoppa discloses using a second camera at a second point in time, which is different from the first (Memo, Fig. 1A and Fig. 1B, shows cameras at different position around the conveyer belt to capture images  an object at different time and also please see paragraph 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oste teachings by implementing a multiple cameras to the system to track object, as taught by Stoppa.
.


Claim 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oste (US Patent 5,956,413) and further in view of Paradie (US PGPUB 2006/0031015 A1).

As per claim 25, Oste further discloses the method according to claim 19, wherein for the Oste does not explicitly disclose at least one object the movement state is respectively determined as a set containing one or more selected from: a number of values ascertained from the images, an average velocity of the respective object, averaged over a maximum period of time which the object is visible in the recorded images; a minimum velocity in the period of time which the respective object is visible in the at least one recorded image; at least one of a maximum velocity in the period of time which the respective object is visible in the at least one recorded image, or an average velocity over a part of the period of time in which the at least one object is visible in the at least one recorded image; an average acceleration of the at least one object, averaged over a maximum period of time which the at least one object is visible in the at least one recorded image; a minimum acceleration in the period of time which the at least one object is visible in the at least one recorded image; and at least one of a maximum acceleration in the period of time which the at least one object is visible in the 
Paradie discloses at least one object the movement state is respectively determined as a set containing one or more selected from: 
a number of values ascertained from the images, an average velocity of the respective object, averaged over a maximum period of time which the object is visible in the recorded images; 
a minimum velocity in the period of time which the respective object is visible in the at least one recorded image (Paradie, paragraph 29, discloses minimum velocity of an object in captured image); 
at least one of a maximum velocity in the period of time which the respective object is visible in the at least one recorded image (Paradie, paragraph 29, discloses maximum velocity of an object in captured image), or an average velocity over a part of the period of time in which the at least one object is visible in the at least one recorded image; an average acceleration of the at least one object, averaged over a maximum period of time which the at least one object is visible in the at least one recorded image; a minimum acceleration in the period of time which the at least one object is visible in the at least one recorded image; and at least one of a maximum acceleration in the period of time which the at least one object is visible in the at least one recorded image or an average acceleration over a part of the period of time in which the at least one object is visible in the at least one recorded image.

The motivation would be to identify only "relevant" observed objects in the captured image (paragraph 29), as taught by Paradie.


Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oste (US Patent 5,956,413) and further in view of Gruna (US PGPUB 2016/0354809 A1).

As per claim 31, Oste further discloses the method according to claim 19, wherein Oste does not explicitly disclose at least a portion of the at least one object is identified and tracked in different ones of the images, wherein the tracking is preferably performed using at least one of: multi object tracking or extended object tracking.
Gruna discloses at least a portion of the at least one object is identified and tracked in different ones of the at least one image, wherein the tracking is preferably performed using at least one of: multi object tracking or extended object tracking (Gruna, paragraphs 44 and 50, discloses multiobject tracking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oste teachings by tracking multiple objects, as taught by Gruna.


As per claim 32, Oste in view of Gruna further discloses the method according to claim 31, wherein the movement of the objects is described by a list of at least one center-of-gravity measurement (Gruna, paragraph 19, discloses center of gravity).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633